—In an action, inter alia, for an accounting, the plaintiffs appeal (1) from an order of the Supreme Court, Westchester County (Delaney, J.), entered June 13, 1991, which denied their motion to vacate a prior order of the same court entered December 8, 1988, which dismissed the plaintiffs’ complaint based on their failure to appear at a preliminary conference, and (2) as limited by their brief, from so much of an order of the same court (Gurahian, J.), dated December 17, 1991, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order entered June 13, 1991, is dismissed, as that order was superseded by the order dated December 17, 1991, made upon reargument; and it is further,
Ordered that the order dated December 17, 1991, is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
We conclude that the Supreme Court did not improvidently exercise its discretion in denying the plaintiffs’ motion pursu*551ant to CPLR 5015 to vacate a prior order dismissing the plaintiffs’ complaint (see, Arena v City of New York, 196 AD2d 471).
The excuse presented by the plaintiffs for failing to attend a conference as directed by the Supreme Court is not a reasonable one under the circumstances (see, IBM Corp. v Camp, Dresser & McKee, 194 AD2d 645).
Nor is there any merit to the plaintiffs’ contention that the notice of preliminary conference which was sent to their counsel of record did not provide them with adequate notice.
We have reviewed the plaintiffs’ remaining contentions and conclude that they are without merit. Bracken, J. P., Balletta, O’Brien and Pizzuto, JJ., concur.